            Case 1:18-cv-07431-RA Document 38 Filed 07/20/20 Page 1 of 1
                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                    DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 7/20/2020

 ZAHMEIL D. WASHINGTON-STEELE,

                               Plaintiff,
                                                                     18-CV-7431 (RA)
                          v.
                                                                          ORDER
 CITY OF NEW YORK; NYC DETECTIVE
 PAUL SCOTT,

                               Defendants.

 RONNIE ABRAMS, United States District Judge:

         The Clerk of Court is respectfully directed to mail copies of the Court’s opinion at docket

 entry 36 to Plaintiff.

 SO ORDERED.

Dated:     July 20, 2020
           New York, New York

                                                 RONNIE ABRAMS
                                                 United States District Judge
